Citation Nr: 1534772	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Director of OCVSB


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge in a video hearing.  A transcripts of the hearing is associated with the claims file.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Information currently of record indicates that the Veteran is currently not employed and he alleges that his early retirement was due, in significant part, to his service-connected conditions.  See, e.g., May 2015 Board Hearing Tr. at pp. 6-7 ("physically, I couldn't do it no more, mainly because of...my condition").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

At his May 2015 Board hearing, the Veteran's representative indicated that he would be submitting a report from Dr. Florek, a private mental health professional.  Although other evidence was received within the 60 days after the hearing, it did not include records from Dr. Florek.  Although the file does include a 2010 report from Dr. Florek, it appears the Veteran may have been receiving some "one-on-one" counseling, as the representative stated at the hearing.  Since VA is on notice of private mental health treatment the Veteran has received, VA's duty to assist includes attempting to obtain those records.  

Furthermore, the last VA psychiatric examination was done in 2010, and updated findings are needed.

CAD

The medical evidence of record is insufficient to decide this claim.  Specifically, the October 2012 and June 2015 Disability Benefits Questionnaires (DBQs) completed by the Veteran's private physician conflict with the March 2013 VA examiner's report and the evidence of record does not provide a sufficient basis for the Board to favor the DBQs over the VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing need for adequate rationale to permit comparison of contrasting opinions).  While the VA examination attributes a portion of the Veteran's dyspnea on exertion to nonservice-connected causes, the DBQs fail to address whether a portion of the Veteran's stress test results is due to nonservice-connected causes such as obesity, COPD, and/or hypertension.  

The VA examiner's opinion that the "functional deficits are mostly related to his problems other than IHD" has support in the treatment records in evidence and in the May 2015 private pulmonary function report.  See May 2015 Pulmonary Function Report (indicating significant deficiencies in pulmonary function as indicated by FEV-1 results that were less than 50 percent of the predicted value and attaching chest x-rays revealing "cardiomegaly with [] chronic obstructive pulmonary disease"); June 2013 VA Progress Note ("gets SOB with exertion, seeing private pulm...last seen less than 1 month ago"; "dyspnea on exertion: sees private pulm"); May 2013 VA Primary Care Note ("gets dyspnea on exertion for many years.  sees private pulm").  This evidence tends to establish that at least some of the Veteran's dyspnea and fatigue are due to nonservice-connected causes.  The private physician has not provided a contrary opinion, nor has he tried to differentiate the symptoms or isolate the functional deficiencies due to the Veteran's service-connected CAD.

Also, the record contains evidence suggesting worsening of the CAD symptoms since the last VA examination in 2013.  Compare October Private DBQ (3-5 METs) with June 2015 Private DBQ (1-3 METS).  The VA examination is not sufficiently current in these circumstances.  

The Veteran's testimony at his May 2015 Board hearing indicates frequent and ongoing private treatment, but the private treatment records associated with the claims file do not include documentation of the regular visits (every 3-4 months) described.  The Board finds it would be helpful in evaluating the competing opinions of record (as well as enabling the VA examiner to provide a fully informed opinion on remand) if all of the private treatment records were available for review.  

TDIU

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice, 22 Vet.App. at 453-55.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has indicated he is unemployed and, during the course of the appeal, has claimed he was unemployable due to service-connected disabilities (currently consisting of PTSD and CAD).  See May 2015 Board Hearing Tr. at pp. 6-7.  On this record, the Board finds that the issue of entitlement to TDIU has been raised and should be adjudicated.  The RO has not yet addressed the claim and, in any case, the evidence regarding the Veteran's employment history is incomplete (though it appears he retired in early 2013), and the Veteran has not been provided the required notice regarding the elements of a TDIU claim.  In addition, the remand of the TDIU claim is inextricably intertwined with the claim of entitlement to higher initial ratings for PTSD and CAD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and his representative should be provided with an opportunity to respond.

2.  Contact the Veteran and request that he provide authorizations for VA to obtain his medical records from:
* the private treating physician following him for CAD and the hospital where he was treated for chest pain in approximately 2013 (both discussed at the Board hearing);
* mental health records from Dr. Florek; and 
* any other private providers who have treated him for CAD or PTSD.  

If the identified records are not obtained, advise the Veteran of that fact and provide him with an opportunity to obtain the records.

3.  Obtain the Veteran's VA medical records for treatment from January 2015 to the present from the Brick, NJ, clinic.

4.  Only after obtaining as much of the above-referenced VA and private medical records as are available, then schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's service-connected coronary artery disease (CAD).  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should attempt to distinguish the functional impairments due to the service-connected CAD from nonservice-connected causes (such as, for example, obesity, COPD, and/or hypertension).  If any such distinction is made, the medical basis for the distinction should be explained.  If it is not possible to make any such distinction, the examiner should explain why that is so.

5.  Only after obtaining as much of the above-referenced VA and private medical records as are available, then schedule the Veteran for a VA examination to address the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD).  

6.  After completing the above, readjudicate the claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




